     Case 2:20-cr-00182-DBB Document 20 Filed 06/29/20 PageID.130 Page 1 of 2
                                                                      Case: 2:20−cr−00182
                                                                      Assigned To : Barlow, David
                                                                      Assign. Date : 6/29/2020
JOHN W. HUBER, United States Attorney (#7226)                         Description: USA v. Newbins
J. DREW YEATES, Assistant United States Attorney (#9811)
MICHAEL J. THORPE, Assistant United States Attorney (#11992)
BRYAN N. REEVES, Assistant United States Attorney (#DC 994799)
Attorneys for the United States of America
111 Main Street, Ste. 1800
Salt Lake City, Utah 84111
Telephone: (801) 524-5682



                      IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF UTAH


UNITED STATES OF AMERICA,
                   Plaintiff,
                                                  FELONY INFORMATION
v.
                                                  18 U.S.C. § 844(i), Arson in Interstate
LATROI DEVON NEWBINS,                             Commerce.
                  Defendant.



The United States Attorney charges:

                                         COUNT I
                                     18 U.S.C. § 844(i)
                               [Arson in Interstate Commerce]

         On or about May 30, 2020, in the District of Utah,

                               LATROI DEVON NEWBINS,

defendant herein, did maliciously damage and destroy, and attempt to maliciously

damage and destroy, by means of fire and explosives, a vehicle used in interstate

commerce and in activities affecting interstate commerce, to wit: a Salt Lake City Police


                                              1
  Case 2:20-cr-00182-DBB Document 20 Filed 06/29/20 PageID.131 Page 2 of 2



Department patrol car, and did aid and abet therein; all in violation of 18 U.S.C. §§ 844(i)

and 2.

                                          JOHN W. HUBER
                                          United States Attorney


                                          J. DREW YEATES
                                          MICHAEL J. THORPE
                                          BRYAN N. REEVES
                                          Assistant United States Attorneys




                                             2
